Citation Nr: 0333525	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-06 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a neck disorder.

3.  Entitlement to an increased rating for a fracture of the 
left ankle, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for sinusitis, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

6.  Entitlement to an increased (compensable) rating for a 
scar on the left scapula.

7.  Entitlement to an increased (compensable) rating for a 
laceration scar on the left frontal scalp.

8.  Entitlement to an increased (compensable) rating for 
residuals of a ganglion cyst removal, right foot.

9.  Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to October 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claims for the 
nine issues listed on the cover page of this decision.  The 
veteran filed a timely appeal to these adverse 
determinations.

The veteran testified at a Travel Board hearing at the RO in 
May 2003 before the undersigned, who is the Veterans Law 
Judge responsible for making the final determination in this 
case, and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The merits of the veteran's claims for service connection for 
left knee and neck disorders, as well as his claims for 
increased ratings for a fracture of the left ankle, 
sinusitis, tinnitus, a scar on the left scapula, a laceration 
scar on the left frontal scalp, residuals of a ganglion cyst 
removal, and a total disability rating, will be addressed in 
the REMAND immediately following this decision.


FINDINGS OF FACT

1.  In a rating decision dated in October 1998, the RO 
originally denied the veteran's claims for service connection 
for a left knee disorder and a neck disorder; the veteran did 
not file a timely appeal to this decision.

2.  The evidence received since the time of the RO's October 
1998 decision is of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claims for service connection for a left knee 
disorder and a neck disorder.


CONCLUSIONS OF LAW

1.  The October 1998 RO rating decision which denied service 
connection for left knee and neck disorders is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2003).

2.  The evidence received since the October 1998 RO rating 
decision is new and material, and the claim for service 
connection for a left knee disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156(a), 3.159 
(2003).

3.  The evidence received since the October 1998 RO rating 
decision is new and material, and the claim for service 
connection for a neck disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156(a), 3.159 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that during the pendency of this appeal, 
Congress passed the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) [codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well-grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 2002).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The 
Board notes that the VCAA became law in November 2000 and 
that the veteran filed his claims for VA benefits in this 
case prior to that date, in March 1998; those claims remains 
pending before VA.  Thus, the provisions of the VCAA are 
applicable in this case.  See Kuzma v. Principi, No. 03-7032 
(Fed. Cir. Aug. 25, 2003). 

In light of the Board's instant decision to reopen the 
veteran's claims for service connection for left knee and 
neck disorders, which constitutes a full grant of the 
veteran's claims to reopen, the Board finds that a full and 
detailed analysis of VA's compliance with these new 
requirements is not needed, as the veteran could derive no 
potential benefit from any additional development or notice.

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  However, the changes to this 
regulation are effective prospectively only for claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  As the veteran's claims were filed in March 1998, 
which is well before that date, the former provisions of 38 
C.F.R. § 3.156(a) are for application in this case.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

In an October 1998 rating decision, the RO initially denied 
the veteran's claims for service connection for a left knee 
disorder and a neck disorder on the basis that while the 
evidence showed that the veteran had sustained contusions to 
both areas in a motor vehicle accident on March 8, 1995, 
while in service, the evidence did not show any evidence of 
such disorders at the time of service discharge in October 
1998 or at any time since discharge.  In particular, the RO 
noted that at the time of a VA general medical examination in 
April 1998, the veteran's left knee had a full range of 
motion with no crepitus, the ligaments were intact, and x-
rays of the left knee were completely normal.  Similarly, the 
veteran's neck had normal muscle strength and tone, with no 
weakness, tenderness or spasm, there was a full range of 
cervical spine motion, and x-rays of the cervical spine were 
completely normal.  The veteran did not appeal this decision.

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in November 1998.  
However, no appeal was filed within one year of notification 
of the October 1998 denial; therefore, the decision became 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 (2003).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim (see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)), the Board determines 
that a two-step process must be followed in addressing 
attempts to reopen a previously denied claim.  The first of 
these steps is to determine whether the evidence added to the 
record is new and material.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence received since the time of the prior final 
October 1998 rating decision includes the following items:  
VA outpatient treatment notes dated from November 1999 to 
September 2003; the report of a VA general medical 
examination conducted in June 2000; the report of a VA Social 
and Industrial Survey conducted in June 2000; and the 
transcript of a Board hearing held in May 2003 before the 
undersigned.  The Board finds that these records, to 
particularly include two VA outpatient treatment notes dated 
in June 2000, the Social and Industrial Survey conducted in 
June 2000, and a VA neurology consultation report dated in 
September 2003, bear directly and substantially upon the 
specific matters under consideration, are neither cumulative 
nor redundant, and in connection with evidence previously 
assembled are so significant that they must be considered in 
order to fairly decide the merits of the two service 
connection claims at issue.  Therefore, the claims for 
service connection for a left knee disorder and a neck 
disorder are reopened.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a left knee 
disorder is reopened.  To this extent only, the appeal is 
granted.

New and material evidence having been submitted, the 
veteran's claim for service connection for a neck disorder is 
reopened.  To this extent only, the appeal is granted.


REMAND

After reviewing the veteran's claims file, the Board notes 
that several items of evidence with potential relevance to 
the issues on appeal were received by the Board subsequent to 
certification of the issues on appeal to the Board in May 
2003, including VA outpatient treatment notes dated from 
January 1999 to September 2003, a United States Postal 
Service medical form dated in December 1999, treatment 
records from Cook County Hospital dated from February 2001 to 
March 2001, and VA stomach and respiratory examinations 
reports dated in August 2002.  However, it does not appear 
that this newly submitted evidence has been considered in a 
subsequent supplemental statement of the case (SSOC) or that 
the veteran has waived initial RO review of the evidence.  
The record, including the transcript of the veteran's May 
2003 Travel Board hearing before the undersigned, does not 
reflect that this additional evidence has been considered by 
the RO, or that waiver of such consideration has been 
requested.  Therefore, the veteran's claim must be remanded 
to the RO for review of the additional evidence, and 
preparation and issuance of an SSOC.  See Disabled American 
Veterans et. al. v. Principi, 327 F.3d 1339 (Fed. Cir. 2003) 
(holding that significant portions of the Board's new 
procedures for internal development of claims, which allowed 
for initial Board consideration of newly-obtained evidence 
without prior referral to the RO, were invalid).  

In addition, the Board notes that effective August 30, 2002, 
VA revised the criteria for evaluating disorders of the skin, 
as codified at 38 C.F.R. §§ 4.118.  See 67 Fed. Reg. 49,590-
49,599 (2002).  It does not appear that the RO has yet 
advised the veteran of these new criteria, or adjudicated the 
veteran's claims for an increased (compensable) rating for a 
scar on the left scapula, an increased (compensable) rating 
for a laceration scar on the left frontal scalp, and an 
increased (compensable) rating for residuals of a ganglion 
cyst removal, right foot, with consideration of these new 
regulations.  Thus, on remand the RO must apprise the veteran 
of these new regulations and analyze the severity of these 
disorders under the revised rating criteria.

Furthermore, the Board observes that the veteran has not 
undergone VA examinations of his left ankle disorder, 
sinusitis, tinnitus or scars in several years.  Therefore, 
the Board finds that current VA examinations are required in 
order to accurately assess the current level of disability 
caused by the veteran's service-connected left ankle 
fracture, sinusitis, tinnitus, scar on the left scapula, 
laceration scar on the left frontal scalp, and residuals of a 
ganglion cyst removal.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) (Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern).  In addition, the Board finds that the duty 
to assist requires that the RO schedule the veteran for an 
examination(s) of his left knee and neck, and request that 
the examiner(s) offer an opinion as to whether either his 
left knee disorder or his neck disorder is related to his 
military service, as maintained by the veteran.

Finally, as noted above, during the pendency of this appeal, 
Congress passed the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) [codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)].  Regulations implementing the VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  
The Board observes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, supra. (reviewing 
a related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, the RO must take this opportunity to 
inform the appellant that notwithstanding any information 
previously provided in the VCAA notice letter sent to the 
veteran in May 2002, a full year is allowed to respond to a 
VCAA notice.  

Under the circumstances of this case, the Board finds that 
additional action by the RO is required.  Accordingly, the 
case is REMANDED to the RO for action as follows:	

1.  The veteran should be scheduled for 
VA orthopedic, respiratory and 
audiological examinations in order to 
determine the current level of severity 
of the veteran's service-connected left 
ankle fracture, sinusitis and tinnitus.  
The claims file should be made available 
to the examiners for review in 
conjunction with the examinations.  All 
indicated studies and tests deemed 
necessary should be performed.  A 
complete written rationale should be 
provided for all opinions expressed.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report relating to the severity of the 
veteran's left ankle fracture must cover 
any weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, or pain 
with use, and provide an opinion as to 
how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact should be so stated.  

2.  The veteran should also be scheduled 
for a VA skin examination of his left 
shoulder, scalp, and right foot in order 
to determine the current level of 
severity of the veteran's service-
connected scar on the left scapula, 
laceration scar on the left frontal 
scalp, and residuals of a ganglion cyst 
removal from the right foot.  The claims 
file should be made available to the 
examiner for review in conjunction with 
the examination.  All indicated studies 
and tests deemed necessary should be 
performed.  

The examiner should attempt to quantify 
the degree of impairment caused by these 
disabilities in terms of the nomenclature 
of the revised rating schedule.  In 
particular, the examiner should 
specifically indicate whether the 
veteran's scars are deep (associated with 
underlying tissue damage) or superficial, 
unstable (frequent loss of covering of 
skin over the scar), or painful, whether 
they cause limitation of motion, whether 
they exceeds 6, 12, 72, or 144 square 
inches, and whether they limit the 
function of any parts of the veteran's 
body, and if so, to what extent.  A 
complete written rationale should be 
provided for all opinions expressed.

3.  The veteran should also be scheduled 
for a VA orthopedic examination to 
determine the nature and severity of any 
left knee and neck disorders present.  
The claims file should be made available 
to the examiner for review in conjunction 
with the examination.  All indicated 
studies and tests deemed necessary should 
be performed.  Following this 
examination, the examiner should render 
an opinion as to probability that any 
left knee or neck disorder present either 
began in service or is related to an 
injury or disease incurred therein, to 
include the inservice automobile accident 
the veteran was involved in on March 8, 
1995.

4.  The RO must ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The RO should then 
readjudicate the veteran's claims for 
service connection for left knee and neck 
disorders, increased ratings for a 
fracture of the left ankle, sinusitis, 
tinnitus, a scar on the left scapula, a 
laceration scar on the left frontal scalp 
and residuals of a ganglion cyst removal, 
with due consideration given to any new 
evidence received since the time of the 
most recent May 2002 SOC issued for these 
claims, as well as the new criteria for 
evaluating disorders of the skin which 
became effective on August 30, 2002.  The 
RO should also readjudicate the veteran's 
claim for a total disability rating in 
light of these increased rating and 
service connection determinations, 
undertaking any additional development 
deemed necessary, to potentially include a 
VA medical opinion regarding 
unemployability and/or a VA Social and 
Industrial Survey, in light of any 
increase in either the severity or number 
of the veteran's service-connected 
disabilities.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
new SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



	                     
______________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



